Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 1 of 42




                 Exhibit 4
 Excerpts from Deposition of Albert Carter
                         Phoenix, AZ
                        May 14, 2021
Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 2 of 42

                 Albert Edward Carter - May 14, 2021


                  UNITED STATES DISTRICT COURT
                        DISTRICT OF ARIZONA




State of Arizona; State of  )
Montana; and Mark Brnovich, )
in his official capacity as )
Attorney General of         )
Arizona,                    )
                            )
               Plaintiffs, )
                            )
     vs.                    ) No. 2:21-cv-00186-SRB
                            )
United States Department of )
Homeland Security, et al., )
                            )
               Defendants. )
____________________________)




              DEPOSITION OF ALBERT EDWARD CARTER



                          Phoenix, Arizona
                            May 14, 2021




AMENDED                               Prepared By:
                                      Colette E. Ross, CR
                                      Certified Reporter #50658


                    Coash & Coash, Inc.
         602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 3 of 42

                                 Albert Edward Carter - May 14, 2021               49


            1   fiscal year 2021 for any of the centers described in that
            2   paragraph?

            3                MR. GARDNER:      Objection, lack of foundation.

            4   BY MR. NAPOLITANO:
11:11:36    5        Q.      You may answer.

            6        A.      I am unaware of their funding status.

            7        Q.      Okay.    As the field operations field office
            8   director, were you aware of the targeting operations

            9   division funding status?
11:11:54   10        A.      I was not, no, sir.

           11        Q.      Okay.    Were you aware of the funding status for

           12   any of the divisions listed on this page, of these pages 4
           13   and 5 of this exhibit?

           14        A.      No, sir.

11:12:12   15        Q.      Are you, were you at that time as -- were you,

           16   as acting field office director, aware of any resource
           17   issues for these centers?

           18                MR. GARDNER:      Objection, vague.

           19                THE WITNESS:      I am unaware of any resource

11:12:47   20   issues for any of the components of this time.

           21   BY MR. NAPOLITANO:

           22        Q.      Okay.    Under the interim guidance did you, as

           23   the acting field office director, have to approve requests

           24   for enforcement of a nonpriority case in Arizona?

11:13:03   25        A.      I did.

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 4 of 42

                                 Albert Edward Carter - May 14, 2021                      50


            1        Q.      Okay.
            2        A.      But, I am sorry, repeat your question, please.

            3        Q.      Under the interim guidance did you as acting

            4   field office director, Phoenix field office director, have
11:13:18    5   to approve requests for enforcement of nonpriority cases

            6   in Arizona?

            7        A.      For other priority cases, yes, I did.
            8        Q.      Now, would you define the term you used, other

            9   priority cases.
11:13:34   10        A.      Yeah.    Other priority cases imply that they are

           11   still priorities, the priority of the field office

           12   director.     Nonpriority cases I don't think are applicable.
           13        Q.      How do you define nonpriority cases?

           14        A.      A nonpriority instead of an other priority.                You

11:13:56   15   know, the three priorities are articulated in the interim

           16   guidance.     But you will notice in the verbiage, it talks
           17   about other priorities, basically, you know, an individual

           18   case that the field office director deems a priority in my

           19   interpretation.

11:14:17   20        Q.      Okay.    Now, can you go to the bottom of page 7

           21   of Exhibit 7.        There is a header titled Removal.             Is

           22   removal distinct from enforcement?

           23        A.      I would say no.       I would say that a removal is

           24   an enforcement action.

11:14:42   25        Q.      Okay.    And what does a removal encompass?

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 5 of 42

                                 Albert Edward Carter - May 14, 2021                        51


            1        A.      A removal would encompass someone being removed
            2   to a country other than the United States.

            3        Q.      Removed from where, sir?

            4        A.      From the United States.
11:15:03    5        Q.      Okay.    And what does enforcement encompass?

            6        A.      Enforcement, in my opinion, would encompass the

            7   entire enforcement cycle, to include the identification,
            8   arrest, due process, and ultimately removal in an

            9   immigration perspective.
11:15:30   10        Q.      Is there anything else that enforcement

           11   encompasses?

           12        A.      Like what?     I mean, specifically what are you
           13   looking for?

           14        Q.      Are there other major steps in the enforcement

11:15:53   15   process that you have not already listed?

           16        A.      Well, I listed the overarching cycles throughout
           17   the, you know, the cycle for enforcement.              I mean there

           18   are, you know, a lot of steps that go into that.                   It is,

           19   you know, how the enforcement is carried out and things

11:16:13   20   like that.

           21                So, and that's, that's an over -- very, very

           22   long topic.      But basically you identify someone, you

           23   determine whether or not they are amenable to arrest to

           24   make, you know, to ensure that it is a lawful arrest.                  If

11:16:27   25   they are amenable to arrest, you effect the arrest, you

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 6 of 42

                                 Albert Edward Carter - May 14, 2021               62


            1   deportation officers that have regular contact, as well as
            2   enforcement removal systems.

            3                So it is, you know, not to, not to be overly

            4   complex, but there are a lot of hands in the pot so to
11:34:55    5   speak.     There is a lot of coordination that goes into

            6   having a successful flight and ensuring that the mission

            7   goals are met.       So it is a big system, sir.
            8        Q.      Okay.    And would the Phoenix field office keep

            9   records of which individuals are placed on removal flights
11:35:16   10   from its area of operations?

           11        A.      I believe we do.       But, again, you know, any

           12   records such as that I would refer to the removal division
           13   in headquarters.

           14        Q.      You previously stated that the Phoenix field

11:35:43   15   office manages busing to the US-Mexico border, is that

           16   correct?
           17        A.      That is correct, yes, sir.

           18        Q.      Okay.    Are you aware of any new resource

           19   constraints since February 2021 compared to immediately

11:35:59   20   before February 2021 that require reducing the number of

           21   bus trips?

           22        A.      I am not, no, sir.

           23        Q.      Okay.    And has the number of bus trips since

           24   February 2021 compared to immediately before February 2021

11:36:19   25   been reduced?

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 7 of 42

                                 Albert Edward Carter - May 14, 2021                 63


            1                MR. GARDNER:      Objection, lack of foundation.
            2                THE WITNESS:      And I would say not that I am

            3   aware of, sir.       You know, our operations are moving, you

            4   know, at a constant, steady state.            So there are no
11:36:37    5   resource restrictions, you know, that we have at this time

            6   to carry out our mission.

            7   BY MR. NAPOLITANO:
            8        Q.      Okay.    And in that same time period,

            9   February 2021 and after, compared to immediately before
11:36:53   10   February 2021, have the buses been less full on those

           11   removal bus trips?

           12                MR. GARDNER:      Objection, lack of foundation.
           13                THE WITNESS:      And I would add to that that not

           14   that I am aware of, you know, again, understanding we are

11:37:14   15   in a dynamic situation where, you know, we COVID test

           16   everyone that's being released or removed from ICE
           17   custody.     So those things can have an impact.

           18                As far as the removals, generally if they are

           19   subject to an order of removal, they should still go, even

11:37:39   20   with the positive test, as long as we coordinate with the

           21   government of Mexico.

           22                So I couldn't tell you for sure, sir.             But

           23   numbers do fluctuate drastically based on, you know, the

           24   pace of due process, you know, depending on how many

11:37:59   25   individuals are ordered removed, that are ordered removed

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 8 of 42

                                 Albert Edward Carter - May 14, 2021                      64


            1   to Mexico and what have you.          So it is a, it is a
            2   difficult question to actually quantify, in my opinion.

            3   BY MR. NAPOLITANO:

            4        Q.      Order removed by who?
11:38:20    5        A.      A variety of sources.        You know, an individual

            6   can be ordered removed by an immigration officer.                  An

            7   individual could be ordered removed by an immigration
            8   judge or a district court judge, or whatever, primarily

            9   those three areas, so any of those means.
11:38:40   10        Q.      Okay.    And would you acknowledge that the

           11   restraints of COVID have been around, have been affecting

           12   busing operations since the spring of 2020?
           13        A.      I would say to a degree, yes, sir.

           14        Q.      And has there been a change in how those COVID

11:39:11   15   concerns have affected these busing operations in terms of

           16   the resource constraints during that time?
           17        A.      I would say whether -- would say no for the most

           18   part.     You know, there are a lot of -- you know, COVID

           19   causes a lot of resources to be expensed, you know,

11:39:40   20   mitigating an exposure and things like that to COVID.                   So,

           21   you know, it has been pretty consistent.

           22                You know, again, as I stated earlier, from a

           23   resource standpoint, the Phoenix field office is situated

           24   in an appropriate way from a resource standpoint.

11:39:59   25        Q.      Under the interim guidance, was it your role as

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 9 of 42

                                 Albert Edward Carter - May 14, 2021                  68


            1   so you may pull a calculator out or anything like that if
            2   it would help with the discussion.

            3        A.      Okay.

            4        Q.      What divisions of ERO are involved in arresting
11:45:32    5   aliens?

            6        A.      Again, I mean it is kind of a vague question.         I

            7   would say any division that has a sworn law enforcement
            8   officer assigned to the division would technically be able

            9   to carry out those duties.          So to clarify it to which
11:45:58   10   division I think is, with all due respect, I think it is a

           11   rather vague question.         And beyond that, I wouldn't be

           12   able to really quantify it.
           13        Q.      So would it be correct that multiple divisions

           14   of ERO are involved in arresting aliens?

11:46:22   15        A.      Yes, sir, absolutely.

           16        Q.      Okay.    What is considered a full caseload in
           17   terms of the number of arrests per month for an ICE law

           18   enforcement officer in this area?

           19        A.      Sir, I mean that varies.         You know, the officers

11:46:42   20   that are assigned to those enforcement functions develop

           21   leads through a variety of means.            So, you know, there is

           22   really no set number that they are required to encounter

           23   or anything like that.         It is, you know, they are assigned

           24   to identify arrests and, you know, place individuals in

11:47:07   25   the immigration cycle.         So, you know, as far as

                                     Coash & Coash, Inc.
                          602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 10 of 42

                                 Albert Edward Carter - May 14, 2021                      69


            1    quantifying it, there really is no quantifying.               They are
            2    to do their job and do their job to the best of their

            3    ability.

            4         Q.     Would it be more than one arrest per month?
11:47:28    5                MR. GARDNER:      Objection --

            6                THE WITNESS:      Again --

            7                MR. GARDNER:      Sorry.    Objection, misstates the
            8    witness's testimony.

            9                THE WITNESS:      Again, you know, again, it varies.
11:47:44   10    And, you know, there is really, you know, based on my

           11    experience, no quantifiable requirement to do.               They are

           12    to do their job.       And, you know, productivity is always --
           13    is an issue.     But it is, it is dependent on so many

           14    factors.

11:48:07   15    BY MR. NAPOLITANO:

           16         Q.     As the acting field office director, did you
           17    oversee ICE law enforcement officers who conducted

           18    arrests?

           19         A.     Yes, sir.

11:48:17   20         Q.     And in prior years, would an ICE law enforcement

           21    officer typically, the typical officer, have a caseload

           22    that involved more than one arrest per month?

           23         A.     I would say yes, absolutely.

           24         Q.     And would the typical law, ICE law enforcement

11:48:51   25    officer be able to maintain a caseload of more than one

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 11 of 42

                                 Albert Edward Carter - May 14, 2021                      70


            1    arrest per month, other than during the, during 2020 after
            2    the spring when COVID restrictions were in place?

            3          A.     Yes, sir.

            4          Q.     Okay.   I would like to turn back to Exhibit 5.
11:49:13    5    That was that spreadsheet.         So can you please open that

            6    up.    It was AZMT007826.

            7          A.     Are we going to refer back to the one or do I
            8    need to leave it open?

            9          Q.     To this exhibit?      We may come back to
11:49:32   10    Exhibit 10.

           11          A.     Okay.

           12          Q.     Okay.   Do you have that?
           13          A.     I have that.

           14          Q.     Okay.   Before we move on, would the average ICE

11:49:57   15    officer, ICE law enforcement officer, conducting arrests

           16    conduct more than five arrests per month?
           17          A.     Sir, again, it varies.        There are a lot of

           18    factors going into it, you know, the number of leads

           19    coming in, you know, whether the officer is on leave for

11:50:21   20    part of the month, or whatever the case may be.               So there

           21    is really no set, set goal or average that I am aware of.

           22                 You know, again, as a field office director, I

           23    evaluate my programs.        But whether, whether one officer is

           24    conducting one arrest or whether one officer is, you know,

11:50:45   25    effecting five, you know, as long as the units are

                                       Coash & Coash, Inc.
                            602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 12 of 42

                                 Albert Edward Carter - May 14, 2021                      71


            1    producing, they are producing.
            2                You know, again, if an officer conducts

            3    20 arrests in a month, then I am going to recognize that

            4    individual for exceptional service or whatever.               But, you
11:51:02    5    know, it varies.       It truly does.

            6         Q.     Okay.    You said that, you know, 20 arrests might

            7    be exceptional service.         Is there a number that would be,
            8    that would be unacceptable service?

            9         A.     Yes, you know, there would, you know, if there
11:51:20   10    are times to where, you know, the numbers aren't

           11    necessarily meeting, you know, a reasonable expectation.

           12    But, you know, in that event you are going to look and see
           13    what the circumstances were.          And that's why I said there

           14    is no quantifiable way.

11:51:41   15                There are always extenuating, there is always

           16    circumstances that lead to various things.              If an officer
           17    is working, you know, the entire time and they are just

           18    not producing, we are going to look at that.              We are going

           19    to evaluate that.       But, you know, at the end of the day,

11:51:59   20    it is a process and it is a team effort.             So, again,

           21    quantifying it to that degree I think is not indicative

           22    of, you know, what, as the acting field office director,

           23    what my expectation was for the units.

           24         Q.     For a normal -- an officer who is normally

11:52:25   25    operationally active for a month, is there a number that

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 13 of 42

                                 Albert Edward Carter - May 14, 2021                  72


            1    would cause you to want to look into why they were
            2    underperforming?       It might be less than ten, less than

            3    five, less than two?

            4         A.     I would, I mean I would probably ask the
11:52:44    5    question if it was, you know, just a couple.              But, you

            6    know, really, before I even get that far in, you know, is

            7    it a pattern, is it, you know, are there factors outside
            8    the norm, again, keeping in mind that, you know, even as

            9    the acting field office director, if there was a question
11:53:07   10    of any of the programmatic areas that I had questions

           11    about, I am talking to the, you know, the managers that

           12    oversee those programs, potentially the first line
           13    supervisors who are overseeing those officers and what

           14    have you.     But, you know, as far as drilling down on

11:53:27   15    specific criteria that I would look at, it is not

           16    necessarily an accurate representation of how I managed
           17    the field office when I was the acting field office

           18    director.

           19         Q.     Okay.    So let's go back -- thank you for that

11:53:43   20    answer -- back to Exhibit 5.          And if you click on the

           21    third tab, titled Detention FY21, YTD...

           22         A.     Yes, sir.

           23         Q.     If you look at the table at I18, titled ICE

           24    initial book-ins by arresting agency and month, FY2021,

11:54:08   25    YTD --

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 14 of 42

                                 Albert Edward Carter - May 14, 2021                      99


            1         A.     I have it open.       I can't see the screen.          The
            2    exhibit is covering my Zoom.          But I have it open.

            3         Q.     Okay.    So this Exhibit 14 is a document summary

            4    that the Arizona Attorney General's Office created after
12:53:26    5    reviewing every document produced to us from AART.                 It

            6    shows that during the total time period we have documents

            7    for, which is February 22, 2021 to April 15th, 2021, there
            8    were only 17 aliens for whom requests for preapproval for

            9    removals were made in the Phoenix field office.
12:53:53   10                Does 17 aliens, or does 17 aliens for whom

           11    requests in that time period were made sound accurate to

           12    you?
           13         A.     It does not.      The, and early on after the

           14    priorities were implemented, the AART tool was, it was

12:54:30   15    developed after the fact.         So my understanding was that

           16    those cases were, you know, put in at some point.                  But the
           17    17 does not sound right to me.

           18         Q.     Okay.    Why does it not sound right to you?

           19         A.     Over -- I believe I recall, I believe, it was a

12:54:53   20    53-day span.     And it just seems like it is awfully low.

           21    Over 50 some on odd days, it took up a fair amount of time

           22    working on those.

           23                Now, I will say this.         The tool has evolved.

           24    You know, early on all the cases were input that had to

12:55:14   25    have the approval.       That was changed at a later time to

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 15 of 42

                                 Albert Edward Carter - May 14, 2021                   100


            1    where those cases that were priority were not routed to
            2    the field office director for review.            They were approved

            3    through the February interim guidance.             So there could be

            4    a variety of reasons for that.          That could be part of it.
12:55:36    5                But, you know, there, it seems low.

            6         Q.     Okay.    Were -- as the acting field office

            7    director, did all requests for preapproval come to you?
            8         A.     I would say 99 percent of them.            There was a

            9    span at, I don't know the dates at this time, that
12:56:05   10    Alejandro Almeida was the acting FOD when I was on leave.

           11    But I believe you are only talking probably one to three

           12    submissions at most.        I covered many, probably
           13    99.5 percent of them.

           14         Q.     Okay.    And I want to clarify.         What this, this

12:56:23   15    spreadsheet or this table shows is just other priority,

           16    not priority removal, but other priority removals.
           17                So given that clarification, does it sound right

           18    to you that there were only 17 other priority removals

           19    requested?

12:56:44   20         A.     It would still seem somewhat low, understanding

           21    early on, you know, there was uncertainty over the

           22    interpretation of the priorities.           So ERO Phoenix did

           23    start a little slow, but, you know, again, given what I

           24    feel the average was, it still seems a little low.

12:57:18   25         Q.     Okay.    What number would seem right?           More than

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 16 of 42

                                  Albert Edward Carter - May 14, 2021                    101


            1    50?   More than 100?
            2          A.     I would be afraid to say, sir.          You know, again,

            3    just like some of the other things that I mentioned

            4    earlier, it is cyclical.         You know, it, you know, it goes
12:57:35    5    up, goes down.       But I would be afraid to say.          17 over a

            6    50 some odd day span just seems low to me.              I mean that's

            7    an average of, what, one every three days, one every four
            8    days.      That seems odd.

            9          Q.     Would you say you probably received one a day,
12:58:01   10    two a day?

           11          A.     I would say the bare minimum probably towards

           12    the end of my acting time, it would have been probably an
           13    average, give or take, three a day.            But, you know,

           14    probably it is certainly single digits per day.

12:58:26   15          Q.     Okay.    And that's just for preapproval of other

           16    priority removals, isn't that correct?
           17          A.     That's correct, sir.

           18          Q.     Is there a better data source than AART?

           19          A.     No, sir, in my opinion.        I mean, you know,

12:58:48   20    that's where, that's where we are documenting the cases.

           21          Q.     And going back to our earlier calculation, so

           22    the Phoenix field office is removing potentially about 330

           23    fewer people per month.         There are only 17 requests here.

           24    If we took the high end of your number over 50 days, you

12:59:40   25    said at the end the high was three a day requests for

                                       Coash & Coash, Inc.
                            602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 17 of 42

                                 Albert Edward Carter - May 14, 2021                102


            1    preapproval, that would amount to 150 over those 50 days.
            2    Why so few given the drop in removals?

            3                 MR. GARDNER:     Objection, calls for speculation.

            4                 THE WITNESS:     To answer I would go back to your
01:00:05    5    earlier point.       You know, if these are other priority

            6    cases, you are only talking a small, a small portion of

            7    it.    You know, you still have the other priority cases
            8    that would fall into, potentially into those removals and

            9    arrests and other statistics.          So it is kind of an apples
01:00:26   10    to oranges comparison.

           11    BY MR. NAPOLITANO:

           12          Q.     Why would we only, why -- who initiated the
           13    requests for preapproval, generally, not individual names,

           14    but what types of individuals would bring these requests

01:00:51   15    to you?

           16          A.     It would be the, for Arizona, it would be the
           17    ERO deportation officers assigned to the Phoenix field

           18    offices.

           19          Q.     Is it true that they would initiate them and

01:01:05   20    bring them to you; you would not initiate them yourself?

           21          A.     That's correct.

           22          Q.     Okay.    And, yet, with the reduced activity that

           23    we talked about, we are still seeing only a percentage, be

           24    it 17 or maybe more, a small percentage of the overall

01:01:30   25    number of dropoff being made up for with requests for

                                       Coash & Coash, Inc.
                            602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 18 of 42

                                 Albert Edward Carter - May 14, 2021                      104


            1    requests being made for preapproval -- and, you know,
            2    perhaps there were more, but certainly by your numbers it

            3    doesn't sound like that would add up to more than 150 in

            4    50 days -- why were those removal numbers so low without
01:03:33    5    other priority removals being used to make up for the gap?

            6                MR. GARDNER:      Objection, vague.

            7                THE WITNESS:      I think that's somewhat
            8    contradictory, sir.       I think the numbers would be, you

            9    know, accounted for in the submissions.             And those
01:03:58   10    submissions aren't just those 17 cases that you have in

           11    the exhibit.     It is other, it is the -- it would seem that

           12    the priority cases would account for the rest of them.
           13                Those other, or those priority cases at this

           14    time do not come to the field office director for

01:04:19   15    approval.     They are, you know, they are preapproved since

           16    they are priority cases to where they can go through the
           17    cycle once the submission is entered into the AART.                So,

           18    you know, those statistics that you have for the removals,

           19    they should be, they should be, you know, included in the

01:04:45   20    database.

           21    BY MR. NAPOLITANO:

           22         Q.     Why would the number of priority cases, sorry,

           23    other priority cases being submitted for preapproval be

           24    this low during this time period?

01:05:04   25                MR. GARDNER:      Objection, calls for speculation.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 19 of 42

                                 Albert Edward Carter - May 14, 2021                      105


            1                THE WITNESS:      There are a variety of factors.
            2    As I mentioned early on, there was, there was, I guess,

            3    hesitancy from the officers and some of the supervisors as

            4    to, you know, what the priorities tactically include.
01:05:36    5                You know, after the priorities came out, we as a

            6    field office, me as a field office director, had numerous

            7    conversations with staff outlining what, what my
            8    expectation was, what my interpretation of the priorities

            9    were, and, you know, going through, you know, meetings and
01:05:59   10    stuff, empowering all levels of those law enforcement

           11    officers to look and, you know, aggressively pursue cases

           12    that they feel were other priority cases.              So it has been
           13    an education.      It has been, you know, a learning moment

           14    for them.     This is a change.       But, you know, there are a

01:06:25   15    lot of reasons.

           16    BY MR. NAPOLITANO:
           17         Q.     In those conversations did your officers express

           18    to you hesitancy to request removal for cases that were

           19    not part of the three priorities listed in the interim

01:06:38   20    guidance?

           21         A.     Yes.    You know, there was, there was hesitancy.

           22    There was confusion.        You know, the priorities are worded

           23    in a way that there are different interpretations.                 You

           24    know, we had to work through that.            I had to work through

01:06:59   25    that as the acting field office director to instruct

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 20 of 42

                                 Albert Edward Carter - May 14, 2021                106


            1    individuals as to what my interpretation was so that they
            2    could, you know, enforce the mission per my direction.

            3                So, you know, it is -- you know, there were some

            4    instances to where the individuals didn't want to bring
01:07:25    5    any undue attention upon the field office for, you know,

            6    going outside the priorities.          There was confusion as to

            7    what the priorities were.         There are a variety of reasons.
            8    And, you know, with change, any change, it is my job to

            9    make sure that this field office is on comfortable ground
01:07:51   10    and to ensure that we work consistent with how we enforce

           11    the law and the priorities as written.

           12         Q.     Did you ever instruct the officers to not submit
           13    priority cases to you?

           14         A.     Absolutely not.

01:08:17   15         Q.     And did officers feel that they needed to submit

           16    for approval priority cases to you before removal?
           17         A.     I would say that the officers were very careful

           18    as to what they submitted.         You know, again, the men and

           19    women of the Phoenix field office want to do the best job

01:08:49   20    possible and within, you know, the guidance that's out

           21    there.

           22                You know, did they submit priority cases as

           23    other priority cases?        Absolutely, due to, you know, lack

           24    of, of not necessarily knowledge, but lack of

01:09:07   25    understanding what the interpretations were, you know, of

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 21 of 42

                                 Albert Edward Carter - May 14, 2021                      111


            1    what it appears to me is a case that was rejected.                 The
            2    reason it is rejected is there is a significant amount of

            3    information that's missing from the narrative.

            4                So when you go down to the bottom of the page,
01:17:12    5    or the bottom of the exhibit, you will see it requires

            6    more supporting information as to the reason why it was

            7    rejected, and that, you know, based off the limited
            8    information that's contained within, it appears that the

            9    individual would have been a Priority 3, and that the
01:17:34   10    officer was asked to review the case against the

           11    priorities.

           12         Q.     Okay.    And so if we look at the narrative, it
           13    says he has an aggravated felony conviction that falls

           14    within the INA.      The fact that he committed this crime

01:17:53   15    while in possession of a firearm indicates he is a danger

           16    to the public.      He also has two DUI convictions, which
           17    indicate he is a danger, and, under additional details,

           18    aggravated felony with a firearm.           Is that correct?

           19         A.     That's correct, yes, sir.

01:18:05   20         Q.     All right.      Did you credit or discredit your

           21    officer's statement in the narrative?

           22         A.     I did not, not at all.         The -- you know, I take

           23    into account all the information in the narrative.                 And if

           24    you use the word discredit, I would never, to my

01:18:28   25    knowledge, discredit one of my officers anyway.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 22 of 42

                                 Albert Edward Carter - May 14, 2021                      112


            1         Q.     Okay.    So you credited, you believed this
            2    narrative, is that correct?

            3         A.     Oh, absolutely, yes, sir.          I have full faith in

            4    the men and women that serve in the Phoenix field office.
01:18:42    5         Q.     Okay.    And would you just repeat again why you

            6    denied this.

            7         A.     The narrative is lacking.
            8                When I review a case for approval for an other

            9    priority, you know, not only do you have to take into
01:19:04   10    account the aggravating circumstances, but you also have

           11    to take into account the mitigating circumstances.                 You

           12    know, there may be a health issue.            There may be, you
           13    know, some other inequities or something to that effect.

           14    Generally, as far as I am concerned, you know, any

01:19:25   15    mitigating factors for a case like this would have to be

           16    pretty significant.
           17                But, you know, a case like this, after the

           18    submission was corrected, you know, others that may review

           19    this after me, you know, would have an accurate

01:19:44   20    understanding as to what all the case entailed as well and

           21    understanding the totality of the circumstances of the

           22    case, the reasons that the approval was made.

           23         Q.     Okay.    So you believe that this would have been

           24    a priority case, is that correct?

01:20:05   25         A.     I do.    You know, you are looking for certain

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 23 of 42

                                 Albert Edward Carter - May 14, 2021                    113


            1    keywords.     And when you see, you know, aggravated felony,
            2    he has an aggravated felony conviction, that falls within

            3    the INA, you know, that's your first clue.              And then the

            4    next thing is that the officer deems him to be a danger to
01:20:23    5    the public, in which I would speculate that I agreed with

            6    that decision.      But, again, wanting to classify the case

            7    probably for data-keeping purposes, I had to reject it and
            8    ask them to review it against the priorities and provide

            9    additional information, as I spoke of earlier.
01:20:43   10         Q.     Okay.    Were resource constraints a consideration

           11    in your rejection of this?

           12         A.     No, sir.
           13         Q.     Based on the information that we received from

           14    your attorneys, this individual's case was never

01:21:05   15    resubmitted.     To your knowledge, was their case

           16    resubmitted as a priority case?
           17         A.     Again, if I was to speculate, sir, I would say

           18    that it wasn't resubmitted for other priority.               I would

           19    say that that case was submitted as a priority case,

01:21:24   20    which, again, if I was to assume or speculate, I would say

           21    that the ask for that particular exhibit included other

           22    priority cases, not priority cases.

           23         Q.     Okay.    So, to your knowledge, what would have

           24    likely happened with this individual?

01:21:42   25         A.     Based on my experience, I would say that the

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 24 of 42

                                 Albert Edward Carter - May 14, 2021                    114


            1    officer resubmitted it as a priority case and I never saw
            2    it again.

            3          Q.     Okay, thank you.

            4                 Let's turn to Exhibit 18.
01:22:02    5          A.     Okay.

            6          Q.     All right.     So this is a similar AART printout

            7    for                  ?
            8          A.     Yes, sir.

            9          Q.     Please scroll to page 3.         And looking at the
01:22:22   10    narrative, we see basis for enforcement action, no

           11    convictions but charged with disorderly conduct, slash,

           12    crime against minor, multiple aggravated assault charges,
           13    is that correct?

           14          A.     That's correct, yes, sir.

01:22:39   15          Q.     And did you believe the narrative presented

           16    here?
           17          A.     Do I believe what?

           18          Q.     That the narrative presented here was correct?

           19          A.     I have no reason to doubt it, sir.           Looking at

01:22:58   20    the entire exhibit, I would say that there wasn't enough

           21    information to base a decision off of.

           22                 Looking at this now, just so you know the train

           23    of thought, you see a lengthy criminal history like

           24    this -- you know, criminal histories can be incomplete, to

01:23:28   25    say the least, and require additional research, either be

                                       Coash & Coash, Inc.
                            602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 25 of 42

                                 Albert Edward Carter - May 14, 2021                 115


            1    it a call to the individual courts or, you know, further
            2    digging in the file, or whatever the case may be.

            3                But, you know, in a case like this, with a

            4    criminal history that long, my first inclination would be
01:23:46    5    to send it back to confirm, you know, that there aren't

            6    any convictions.       As mentioned in the previous example,

            7    the narrative is lacking as opposed to what I expect for a
            8    narrative, because the narrative should include, you know,

            9    all the aggravating factors, all the mitigating factors,
01:24:10   10    the immigration history, you know, brief summary of his

           11    immigration history, rather.          Because the immigration

           12    history does play into it, you know, are they a repeat
           13    immigration violator, or whatever the case may be.

           14                But this record is incomplete.           So it would be,

01:24:27   15    it would be rejected on those grounds alone.              But looking

           16    at the last page, you will see that there is comments in
           17    there that, I don't know what the comments are, but, you

           18    know, it would imply to me that I asked the officer to

           19    take additional steps.

01:24:50   20         Q.     And so you rejected it wanting additional steps.

           21    What, in your mind, would you have -- what, in your mind,

           22    were you asking the officer to bring back to you?

           23         A.     I, well, one, I would ask him to correct the

           24    narrative to begin with and include all the information

01:25:09   25    that's expected.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 26 of 42

                                 Albert Edward Carter - May 14, 2021                     116


            1                Secondly, I would ask him to research the case
            2    further to see, or to confirm that there are no

            3    convictions.     Again, NCIC criminal histories can be

            4    incomplete.     You know, it is incumbent upon the law
01:25:26    5    enforcement agency to nail it on the disposition.                  So

            6    understanding that, and over the years understanding that

            7    that that happens, you know, I would ask him to research
            8    those cases further.

            9         Q.     So if there was -- so you were expecting that
01:25:44   10    you would find convictions that would convert this to a

           11    priority case, is that correct?

           12         A.     No, sir.     I was just expecting to have
           13    confirmation that the information is accurate, you know --

           14    complete rather, not accurate, but complete.              But, you

01:26:00   15    know, if there were other aggravating factors -- and,

           16    again, aggravating factors can come from criminal history.
           17    It can come from immigration history.            It can come from

           18    institutional history, whether they were in jail, were

           19    there, were there disciplinary infractions and things like

01:26:19   20    that.     When making the decision, I am looking at the

           21    totality of the case, is the individual a danger or is it

           22    an individual that has inequities that outweigh any minor

           23    criminal history.

           24                So it is not a one size fits all.            It is a case

01:26:38   25    by case.    But, you know, the expectation is that I have a

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 27 of 42

                                 Albert Edward Carter - May 14, 2021                    117


            1    full and complete picture as much as possible to make the
            2    best decision in my interpretation of the priority.

            3                The other thing I will back up and say as well,

            4    just so you know the process, that, in just rough terms,
01:27:02    5    in a very brief summary, you know, the officers, when they

            6    encounter someone, the first step is for them to determine

            7    whether or not it is a lawful stop or arrest, or what have
            8    you.   They determine alien removability.            And then, once

            9    they get to that point, then they look at, you know, do
01:27:20   10    they meet the priorities or whatever.            If it falls outside

           11    the priorities and requires other priority approval, then

           12    they, you know, then a request comes through, or what have
           13    you.   So, you know, it is a multi-pronged test.              But once

           14    it gets to those AART submissions, it should be a complete

01:27:38   15    case that gives me everything that I need to make an

           16    informed decision.
           17         Q.     If this was of the complete record, would this

           18    be enough for you to make a decision to reject or approve

           19    the removal of this individual?

01:27:50   20         A.     It is not enough, sir.         You know, this only has

           21    the criminal history.        It doesn't have any of the

           22    mitigating factors.

           23                As you know, the priorities rely on convictions.

           24    This individual doesn't have convictions.              So, you know,

01:28:08   25    first glance you would kind of say no.             I can say that on

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 28 of 42

                                 Albert Edward Carter - May 14, 2021                 118


            1    at least one or two occasions I have approved other
            2    priority cases that did not have convictions.

            3                So, again, no two cases are alike.            It is based

            4    on the totality of the information that I am provided, and
01:28:29    5    if I am not comfortable with the amount of detail, I will

            6    reject it.

            7         Q.     Okay.    Was your denial due to resource
            8    constraints?

            9         A.     No, sir.     And let me clarify.        It is not a
01:28:43   10    denial.     It is a rejection of that particular submission.

           11    And I know it is semantics, but, you know, that case was

           12    rejected.     Most likely it was, you know, seeking
           13    clarification.      So I don't know that I would classify it

           14    as a denial either way.

01:29:01   15         Q.     What would have likely happened to this case

           16    after the rejection?
           17         A.     After the rejection it would go back to the

           18    officer to do as instructed, whatever those instructions

           19    were.     I can't see it because of the --

01:29:13   20         Q.     The privilege?

           21         A.     But, but, you know, I feel quite certain because

           22    it was an incomplete record that I asked them to conduct

           23    follow-up steps to see if, if it met the other priority,

           24    or even a priority designation.

01:29:35   25         Q.     Okay.    Thank you.      Let's move to Exhibit 19.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 29 of 42

                                 Albert Edward Carter - May 14, 2021                     132


            1    does not mean it is a denial.          And you will see here it
            2    requires more supporting information.

            3                And then, you know, you can briefly see my

            4    initial comment is please provide.            I don't know what that
01:54:10    5    is per this particular record, but the fact that the

            6    individual was convicted of assault with a deadly weapon

            7    other than a firearm and sentenced to 180 days and has
            8    passport fraud, then, you know, you know, it is a case

            9    that that is going to, well, that at first glance, you
01:54:50   10    know, it looks like it is going to be, you know, it looks

           11    like the individual is going to be amenable to enforcement

           12    action.
           13                On this particular case, again, I have no way of

           14    knowing what my comment was at that time.              This individual

01:55:04   15    does not look like an aggravated felon.             So, you know, it

           16    is somewhat, seems like it would be an other priority
           17    case.   But, you know, this could very well have been one

           18    of those cases to where my assumption was wrong.                   In

           19    looking at it, it may have been, because the aggravated

01:55:32   20    assault with a deadly weapon would not be to the

           21    definition of an aggravated felony because it lacks the

           22    one-year sentence, so, you know, that could have been a

           23    very well, very good example rather, of, you know, a case

           24    that wasn't necessarily -- that I didn't speculate

01:55:52   25    accurately on.      So that is a case that we will look at.

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 30 of 42

                                 Albert Edward Carter - May 14, 2021                133


            1                As you see at the very bottom, under the
            2    mitigating circumstances, if I can find it, I do not

            3    believe that there were other mitigating -- yeah, there is

            4    no other mitigating circumstances.            So this would be a
01:56:14    5    case that I would normally approve for another enforcement

            6    action.

            7                So I don't know, I don't recall what I was
            8    seeking other than, you know, more supporting information.

            9    So that is wholeheartedly one of the cases that I would
01:56:35   10    look at for an enforcement action.

           11                One of the things that you will note is the

           12    conviction for the aggravated deadly assault -- aggravated
           13    assault with a deadly weapon other than a firearm occurred

           14    in 2008.    So one of the factors that you look at is the

01:56:59   15    recency of the conviction.         So then you look at the rest

           16    of the case, you know, does there appear to be a
           17    propensity to reoffend, you know, are there other

           18    infractions or encounters with law enforcement or, you

           19    know, additional immigration history, or whatever.

01:57:27   20                So, again, keep in mind that each case is

           21    different, each case is based on the totality of the

           22    circumstances.      An individual like that that has multiple

           23    convictions is a case that we are going to look at very

           24    close.

01:57:43   25         Q.     Okay.    And we see that he just reentered the

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 31 of 42

                                 Albert Edward Carter - May 14, 2021                      134


           1     United States on                        2020, is that correct?
           2          A.     Let me look.

           3          Q.     In the middle of page 4.

           4          A.     Sorry.     I am having computer problems.              Just one
01:58:03   5     second.

           6                 Middle of page of -- let's see the encounter.

           7     He entered                       2020, which falls outside of the
            8    border security priority date.

            9         Q.     Okay.    And so you said that this was a more
01:58:23   10    complete record, that you may have had suspicion of it

           11    being a priority case, is that correct?

           12         A.     Well, initially, you know, at first glance when
           13    I reviewed it with you here today, you know, I saw the

           14    aggravated assault with a deadly weapon.             You know, the

01:58:47   15    sentence becomes important on that particular conviction.

           16    So --
           17         Q.     Why?

           18         A.     -- you know, because it is the aggravated

           19    assault, and, you know, that immediately leads you to, you

01:58:59   20    know, a multi-pronged approached after that of, you know,

           21    did they, did they get sentenced to the year that they

           22    would make them more amenable to, you know, as an

           23    aggravated felon.       But, you know, he fell short because it

           24    was only a 180-day sentence.

01:59:17   25                The other thing that I look at to --

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 32 of 42

                                 Albert Edward Carter - May 14, 2021                    146


            1    his removal was approved, is that correct?
            2         A.     That's correct.

            3         Q.     Okay.    So what we have shown you were a sampling

            4    of the preapproval or other priority cases that we saw
02:19:14    5    from the AART database that was given to us.              We only have

            6    134 unique removals from the database that was produced.

            7    The time period for that is from February 22, 2021 to
            8    April 15, 2021.

            9                To your knowledge, while you were the acting
02:19:40   10    field office director at that time, were there more than

           11    134 removals during that period in the Phoenix FOD?

           12         A.     I don't have the statistics in front of me.            I
           13    think they may have been included in the -- in one of the

           14    previous charts.       But can you clarify the question?

02:20:07   15         Q.     Sure.    From the information that we have been

           16    provided through our discovery requests, we see that from
           17    February 22nd, 2021 to April 15th, 2021, we are only given

           18    134, records of 134 unique removals, which includes

           19    priority removals, from the AART.           My question --

02:20:36   20         A.     So --

           21         Q.     -- would there, to your knowledge, have been

           22    more than 134 removals?

           23         A.     So what, what -- you are asking about the

           24    removals.     To explain a little bit about the AART, the

02:20:59   25    AART only requires one submission for the entire

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 33 of 42

                                 Albert Edward Carter - May 14, 2021                147


            1    enforcement lifecycle.        If there is a submission for an
            2    arrest or a detainer or a removal, that's the only one

            3    that's required.       So if someone submits one for a

            4    detainer, there will not be follow-up AART submissions for
02:21:20    5    the removals.      Does that make sense?        That approval

            6    follows them all the way through the process.

            7         Q.     Would every individual removed be in the AART?
            8         A.     In some form or fashion, they should be.

            9         Q.     Okay.
02:21:40   10         A.     To my understanding they should be.             Any

           11    enforcement action after the interim priorities should be

           12    in there.     And, you know, those individuals, there should
           13    be a record.

           14         Q.     Okay.    And if someone from the -- is put into

02:22:00   15    the AART as a detainer and is ultimately removed, you are

           16    telling me that the detainer would appear in the AART but
           17    not a separate record for the removal, is that correct?

           18         A.     That is correct, yes, sir.

           19         Q.     Okay.    And let's turn back now to Exhibit 14.

02:22:31   20    That was that summary that we put together.

           21         A.     Okay.

           22         Q.     And so, you know -- actually, we have gone on

           23    for a quite a stretch.        Why don't we take a short five or

           24    10-minute break.       We don't have that much after this, but

02:23:11   25    let's stop and refresh.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 34 of 42

                                 Albert Edward Carter - May 14, 2021                      151


            1         Q.     Okay.    And just to confirm, you have never seen
            2    any report along these lines, is that correct?

            3         A.     Not that I recall, sir.

            4         Q.     Okay.    Have you heard anyone request these
02:37:45    5    reports before?

            6         A.     We have been requested to provide data.                You

            7    know, like I said, early on before the AART was created,
            8    there was manual reporting.          That manual reporting was

            9    needed to compile the report.          But, you know, what portion
02:38:14   10    of that manual reporting went into the report, what it

           11    looked like, I have no personal knowledge.

           12         Q.     Okay.    Do you know what was submitted based on
           13    those requests for data?

           14         A.     I do not, no, sir.

02:38:30   15         Q.     All right.      As the Phoenix field office

           16    director, what does normal removal operations mean to you
           17    with respect to the Phoenix field office prior to

           18    February 2021?

           19         A.     That's a broad question, sir.           You know, I would

02:38:53   20    say that, you know, the ERO Phoenix field office was

           21    working to identify arrests and review individuals

           22    amenable to removal.        We were identifying arresting

           23    individuals that were amenable to criminal arrest and

           24    submitting those to the courts.           And we were removing

02:39:16   25    people.     We were monitoring the nondetained docket.              We

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 35 of 42

                                 Albert Edward Carter - May 14, 2021                152


            1    were managing alternatives to detention as well as all the
            2    other programmatic areas.         So that's a very broad

            3    question.     But we were doing those mission sets that we

            4    were asked to do.
02:39:37    5         Q.     Okay.    How does that differ from what the

            6    operations were like after February of 2021?

            7         A.     The -- yeah, we are just operating under
            8    different guidance at this point.           You know, the guidance

            9    has been refined, but all programmatic areas are still
02:39:58   10    being worked.      We are just working on it in different

           11    ways.

           12         Q.     Okay.    Does a different level of enforcement
           13    activity come into play in that definition?

           14         A.     Can you clarify that, please.

02:40:16   15         Q.     Does new removal operations reflect a different

           16    level of enforcement activity prior to February 2021 as
           17    opposed to the current field, the current removal

           18    operations?

           19                MR. GARDNER:      Objection, vague.

02:40:39   20                THE WITNESS:      The -- if you are asking have

           21    things changed, yes, things have changed.

           22    BY MR. NAPOLITANO:

           23         Q.     So if your superior instructed you effective

           24    immediately to resume normal removal operations and you

02:41:02   25    were the field -- say you were still acting field office

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 36 of 42

                                 Albert Edward Carter - May 14, 2021                    153


            1    director, or your superior, while you were the acting
            2    field office director, instructed you to resume normal

            3    field, normal removal operations, would that change the

            4    level of enforcement activity?
02:41:24    5                MR. GARDNER:      Objection, calls for speculation.

            6                THE WITNESS:      You know, I think, in response, I

            7    think there is a qualifier that needs to be, you know,
            8    identified.     You know, as the acting field office director

            9    and as a career law enforcement officer, I am going to
02:41:50   10    perform my duties as assigned.          You know, would it be

           11    different, you know, if we were required to operate in a

           12    different manner?       Yeah, I mean it is going to be
           13    different.

           14                You know, please understand that the men and

02:42:09   15    women of the Phoenix field office and ERO as a whole are

           16    going to exercise and perform our duties as required.              I
           17    hope that helps.       I mean it is a general response, but we

           18    are going to conduct ourselves and perform our duties as

           19    required by the executive branch.

           20    BY MR. NAPOLITANO:

           21         Q.     Okay.    Please open Exhibit 29.         When you have it

           22    open, please let me know if you can identify this exhibit.

           23         A.     Okay.    It is in two separate emails, so it takes

           24    a little time to get back and forth.            Okay.

02:43:14   25         Q.     All right.      And we see that on the bottom,

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 37 of 42

                                 Albert Edward Carter - May 14, 2021                158


            1    in which those aliens are located?
            2         A.     Absolutely.

            3         Q.     So if 92 percent of interior removals have

            4    criminal convictions or pending criminal charges, and
02:51:02    5    those removals are going to drop, then does that mean

            6    people with criminal convictions or charges aren't being

            7    removed?
            8                MR. GARDNER:      Objection, calls for speculation.

            9                THE WITNESS:      I would say that's an accurate
02:51:20   10    statement.

           11    BY MR. NAPOLITANO:

           12         Q.     Okay.    In total, these are numbers from that
           13    same page, it says ICE ERO conducted 185,884 removals,

           14    well, from fiscal year 2020, is that correct?

02:51:53   15         A.     ICE conducted 185,884 -- where are you at, sir?

           16         Q.     That first paragraph of the third page.
           17         A.     Third page, 103,300 -- 103,603 administrative

           18    arrests in 2020?

           19         Q.     Correct.

02:52:16   20         A.     Yes, sir.

           21         Q.     Then it goes on to say that in total ICE ERO

           22    conducted 185,884 removals in that year, is that correct?

           23         A.     Yes, sir.

           24         Q.     Okay.    And if you look at the second page of

02:52:33   25    this, you will notice that the individual discussed was

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 38 of 42

                                 Albert Edward Carter - May 14, 2021                     159


            1    arrested for possession of dangerous drugs and drug
            2    paraphernalia?

            3         A.     Yes, sir.

            4         Q.     And listed at the top, it says he was also
02:53:05    5    wanted by Mexican authorities for possession of military

            6    firearms, is that correct?

            7         A.     That's correct.
            8         Q.     Okay.

            9         A.     But he was wanted in his country for carrying
02:53:27   10    firearms and being in possession of firearm cartridges

           11    that were exclusive for use of the Mexican military, yes,

           12    sir.
           13         Q.     Reading from that quote from you, it says:

           14    Criminals who attempt to evade their home country's law

02:53:47   15    enforcement reached out -- law enforcement reach will not

           16    find refuge in Arizona.         Is that correct?
           17         A.     That's correct.

           18         Q.     Okay.    Would this individual, based on

           19    information presented here, qualify for priority removal?

02:54:01   20                MR. GARDNER:      Objection, calls for speculation.

           21                THE WITNESS:      I think at face value the

           22    individual would.       But, again, not having all the facts

           23    from the case, you know, it is hard to judge.               Each case

           24    is reviewed on a case-by-case basis on the totality of the

02:54:24   25    facts.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 39 of 42

                                 Albert Edward Carter - May 14, 2021                160


            1    BY MR. NAPOLITANO:
            2         Q.     What, in your opinion, if this was presented to

            3    you as, you know, when you were the acting field office

            4    director, would make this a priority?
02:54:39    5                MR. GARDNER:      Object, calls for speculation,

            6    hypothetical.

            7                THE WITNESS:      As far as reviewing it as an other
            8    priority, you know, just the level of his criminal

            9    activity.     You know, there is a lot of unknowns as -- you
02:55:02   10    know, this is speculative.         If -- you know, it would

           11    depend, you know, with the current case they were arrested

           12    for, would it result in a conviction, or whatever the case
           13    may be.

           14                So, again, I mean there is a lot of missing

02:55:18   15    information that, you know, makes it inconclusive at this

           16    point.     At face value we are going to review the case and
           17    see if it does rise to the level.           But, you know, an

           18    individual like that would cause for a good level of

           19    review.

           20    BY MR. NAPOLITANO:

           21         Q.     This individual was arrested in America for

           22    possession of dangerous drugs and drug paraphernalia.

           23    Would that criminal activity be the only basis for his

           24    priority categorization or would interim guides allow for

02:55:59   25    his warrant for military firearms in Mexico to be

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 40 of 42

                                 Albert Edward Carter - May 14, 2021                 161


            1    considered for priority as well?
            2         A.     At face value, it would look like an other

            3    priority consideration.         And, again, you know, the

            4    totality of the facts of the entire case go into that
02:56:25    5    consideration.      You know, the warrant in their home

            6    country, the arrest, and the subsequent conviction would

            7    be taken into account, as well as those mitigating
            8    circumstances as well.

            9                So, you know, again, a case, when it comes to
02:56:43   10    the field office director, should be complete and paint,

           11    you know, an accurate representation of all the facts in

           12    the case.
           13         Q.     So is it correct that he would be an other

           14    priority and not Priorities 1, 2, or 3?

02:57:06   15                MR. GARDNER:      Objection, calls for speculation,

           16    hypothetical.
           17                THE WITNESS:      And, again, it would be just for

           18    the fact that, you know, we don't have all the facts.              You

           19    know, if it looks like this individual was removed in

02:57:23   20    December, if he came back, now he would be a priority

           21    under border security.        So, you know, again, I mean it is

           22    the totality of all the facts.

           23    BY MR. NAPOLITANO:

           24         Q.     So discounting border security and the date that

02:57:39   25    this individual might have come in, you said it would be,

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 41 of 42

                                 Albert Edward Carter - May 14, 2021                162


            1    it would be other priority or it would be priority?
            2                MR. GARDNER:      Same objection, calls for

            3    speculation, hypothetical.

            4                THE WITNESS:      Based on the facts in the, in the
02:58:04    5    exhibit, it does not appear to be one of the three

            6    priorities.     So, yes, it would have to be considered as an

            7    other priority based on the information in the exhibit.
            8                MR. NAPOLITANO:       Okay.    Thank you.

            9                All right.      I think that's all we have.
02:58:21   10                MR. GARDNER:      Yeah, no, I have no questions.

           11    Just the witness will read and sign the deposition

           12    transcript.
           13                (The deposition adjourned at 2:58 p.m.)

           14

           15
                                           _________________________________
           16
                                                   ALBERT EDWARD CARTER
           17

           18

           19

           20

           21

           22

           23

           24

           25

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
Case 2:21-cv-00186-SRB Document 80-1 Filed 05/21/21 Page 42 of 42
